      Case 7:08-cv-00177 Document 164 Filed on 02/08/21 in TXSD Page 1 of 2
                                                                                                   United States District Court
                                                                                                     Southern District of Texas

                                UNITED STATES DISTRICT COURT                                             ENTERED
                                 SOUTHERN DISTRICT OF TEXAS                                           February 08, 2021
                                     MCALLEN DIVISION                                                Nathan Ochsner, Clerk


UNITED STATES OF AMERICA,                                §
                                                         §
        Plaintiff,                                       §
VS.                                                      § CIVIL ACTION NO. 7:08-cv-00177
                                                         §
3.17 ACRES OF LAND, more or less, in                     §
STARR COUNTY, TEXAS; and JUAN                            §
MONTALVO; et al.,                                        §
                                                         §
        Defendants.                                      §

                                                    ORDER

        The Court now considers the “unopposed” joint motion to continue1 filed by the United

States and Defendants Noelia Montalvo Munoz and Sylvia M. Ramirez on February 5, 2021.

Because the motion is unopposed, the Court considers it as soon as practicable. 2 The Court also

considers the joint status report filed on February 5, 2021.3

        In both the motion to continue and the status report, the parties request to continue the

current conference for at least forty-five days in light of newly inaugurated President Biden’s

January 20th proclamation “terminating the national emergency at the southern border” and

“directing ‘a careful review of all resources appropriated or redirected to construct a southern

border wall’ through the development of ‘a plan for the redirection of funds concerning the

southern border wall.’”4 The parties’ further provide that Defendants are unable to make a final

decision on the pending counteroffer from the United States in light of the proclamation.5 On

these bases, the Court finds good cause for the parties’ request.


1
  Dkt. No. 163.
2
  LR7.2 (“Motions without opposition and their proposed orders must bear in their caption ‘unopposed.’ They will
be considered as soon as it is practicable.”).
3
  Dkt. No. 162.
4
  Dkt. No. 162 at 2–3, ¶¶ 6–9 (quoting Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021)); Dkt. No. 163 at 2–
4, ¶¶ 7–14 (quoting Pres. Proc. No. 10142).
5
  Dkt. No. 162 at 2–3, ¶ 6.
1/2
        Case 7:08-cv-00177 Document 164 Filed on 02/08/21 in TXSD Page 2 of 2


           Accordingly, the Court GRANTS the parties’ motion6 and CONTINUES the status

conference previously scheduled for February 16th to Tuesday, April 13, 2021, at 9:00 a.m.

The Court further ORDERS the parties to file status report no later than April 2, 2021.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 8th day of February 2021.


                                                 ___________________________________
                                                              Micaela Alvarez
                                                         United States District Judge




6
    Dkt. No. 163.
2/2
